Citation Nr: 0616550	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status-post right 
hip arthroplasty, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
May 1974 and from September 1975 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, among other things, 
the RO denied a higher rating for the veteran's right hip 
disability and his claim for TDIU.  Although the veteran did 
not file a claim for an increased rating for his hip 
disability, he appealed the RO's decision nonetheless, 
resulting in issues on appeal as reflected on the title page.

The veteran requested a hearing before a Board member.  
However, in January 2006, the veteran withdrew his request.  
The veteran previously testified in September 2003 before a 
regional hearing officer.

The decision below addresses the veteran's appeal of the 
denial of an increased rating for status-post right hip 
arthroplasty.  The claim for TDIU is addressed in the remand 
that follows the Board's decision.


FINDING OF FACT

The veteran's right hip replacement is manifested by markedly 
severe residual weakness, pain, and limitation of motion; 
requirement of the use of crutches is not found.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for right hip 
replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5054 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the increased rating issue 
on appeal has been accomplished.  Through an October 2002 
notice letter, as well as a statement of the case (SOC) in 
May 2004 and a supplemental SOC in August 2004, the RO 
notified the veteran of the legal criteria governing the 
issue, the evidence that had been considered in connection 
with the issue, and the bases for denial.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate an increased rating, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit evidence 
demonstrating that his disability had worsened.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the issue, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board.  Consequently, a remand of the disability rating issue 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the hip 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  Additionally, in October 2002 and 
September 2003, the veteran was afforded VA examination in 
relation to the hip issue, the reports of which are of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
the hip issue that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's right hip disability has been evaluated as 50 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5055) (2005) for "hip replacement (prosthesis)."  
Diagnostic Code 5054 provides for a 100 percent rating for 
one year following implantation of prosthesis.  Following 
implantation of prosthesis, a 90 percent rating is warranted 
for painful motion or weakness such as to require the use of 
crutches.  A 70 percent rating is warranted for markedly 
severe residual weakness, pain or limitation of motion.  A 50 
percent rating is warranted for moderately severe residuals 
of weakness, pain or limitation of motion.  The minimum 
rating for hip replacement is 30 percent.  38 C.F.R. § 4.71a 
(Diagnostic Code 5054).

A review of the medical evidence reveals that the veteran had 
total right hip replacement in 1988.  The veteran states 
that, although he was initially pain free following surgery, 
he experiences severe chronic joint pain that limits his 
daily activities, including employment.  He states that he 
has to take strong pain medication in order to function in 
any manner and occasionally uses a cane as a walking aide.

In October 2002, the veteran underwent VA examination 
regarding his right hip.  Range of motion testing revealed 
flexion to 90 degrees, lateral extension to zero degrees, 
posterior extension to 20 degrees, internal rotation to 15 
degrees, and external rotation to 15 degrees.  Pain was noted 
at the extremes of all positions.  The veteran's right leg 
was found to be longer than his left leg.  The examiner 
stated that the veteran has a chronic problem in his right 
hip as a residual of his right hip prosthesis consisting of 
pain and limitation of motion.  He gave the opinion that this 
disability limits the veteran's ability to do activity that 
requires extended standing, walking, climbing, bending or 
stooping.  Increased levels of pain after extended sedentary 
activity was also noted.  Additionally, the examiner stated 
that the veteran would have increased fatigability and 
decreased range of motion during exacerbations of the 
disability, although he could not quantify these symptoms.

The veteran underwent further VA examination in September 
2003.  The examiner reported that the veteran walked with a 
slightly antalgic limp favoring his right hip.  He found the 
veteran's right leg to be one-half inch longer than his left 
leg.  Range of motion testing revealed flexion to 90 degrees, 
extension to 5 degrees, internal rotation to 20 degrees, 
external rotation to 5 degrees, abduction to 45 degrees and 
adduction to 25 degrees.  Pain was reported at the extremes 
of motion, although the examiner could not find objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion due to pain.  The examiner's impression was painful 
total right hip arthroplasty.

Due to the findings in the above examination reports, the 
veteran's statements, and resolving reasonable doubt in the 
favor of the veteran, the Board concludes that his symptoms 
closely approximate that of markedly severe residual 
weakness, pain, and limitation of motion following the 
implantation of prosthesis due to right hip replacement.  
Thus, the Board finds that a 70 percent rating is warranted 
for the veteran's status-post right hip arthroplasty.  See 
38 C.F.R. §§ 3.102, 4.3, 4.71a (Diagnostic Code 5054) (2005).

The Board finds that a preponderance of the evidence is 
against any higher rating than 70 percent for the veteran's 
right hip disability.  A 90 percent rating is not warranted 
as the residuals of his hip replacement do not require the 
use of crutches.  Although the veteran sometimes uses a cane 
and he has markedly severe symptoms due to his right hip 
replacement, there is no medical evidence that he has ever 
used crutches or that crutches have been medically prescribed 
to him.  A 100 percent rating is also not warranted as the 
veteran's hip replacement was many years ago and the issue 
involved on appeal is the proper current rating based on 
residual impairment.  See 38 C.F.R. § 4.71a (Diagnostic Code 
5054).

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes.  As there is no medical evidence of unfavorable 
ankylosis or flail joint of the hip, or fracture of the shaft 
or anatomical neck of the femur, a higher rating under 
Diagnostic Code 5250, 5254, or 5255 is not warranted.  See 
38 C.F.R. § 4.71a.

The above determinations are based upon consideration of 
applicable rating provisions.  There is no showing that 
status-post right hip arthroplasty reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the May 2004 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 70 percent rating for status-post right hip arthroplasty is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

The veteran contends that his service-connected disabilities, 
specifically his right hip disability, prevent him from 
obtaining substantially gainful employment.  The veteran has 
submitted evidence that he became too disabled to work in 
June 2002.  However, no examiner has addressed the issue of 
unemployability in the context of the veteran's service-
connected disabilities.

The Board finds that further development is needed regarding 
the veteran's claim for TDIU.  In order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in and of 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  A VA examining physician should 
generally address the extent of functional and industrial 
impairment from the veteran's service-connected disabilities.  
See Gary v. Brown, 7 Vet. App. 229 (1994).

Under these circumstances, the Board finds that a well-
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected status-post right hip arthroplasty, gastric 
ulcer disease, residuals of left radius and ulna fracture, 
residuals of right proximal humerus fracture, and chronic 
sinusitis combine to render him unemployable.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.)  Such 
opinion should be based, in part, upon consideration of the 
veteran's documented history and assertions, to include that 
medical evidence associated with the record.  Attention 
should be paid to the letter submitted by the veteran in 
January 2005 regarding his current employment situation.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination.  The examiner should 
review the claims file (to include the 
letter submitted by the veteran to the 
Board in January 2005), take a detailed 
history regarding the veteran's 
employment, and education and vocational 
attainment, and examine the veteran.  The 
examiner should provide findings that 
take into account all functional 
impairments due to his service-connected 
disabilities (status-post right hip 
arthroplasty, gastric ulcer disease, 
residuals of left radius and ulna 
fracture, residuals of right proximal 
humerus fracture, and chronic sinusitis).  
The examiner is requested to provide a 
definite opinion as to whether the 
veteran's service-connected disabilities 
collectively render him unable to secure 
or follow substantially gainful 
employment.  The opinion should take into 
account the veteran's employment history, 
and his educational and vocational 
attainment.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim for TDIU 
in light of the grant of a 70 percent 
rating herein and all pertinent evidence 
obtained pursuant to this remand.  If the 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


